Citation Nr: 9926551	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  96-21 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected hypertrophic bone formation with degenerative 
changes and history of myositis ossificans with impairment of 
muscle groups XIV and XVI, currently evaluated as 20 percent 
disabling.  

2.  Entitlement to an increased rating for the service-
connected right hip scar, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to an increased (compensable) rating for the 
service-connected fracture residuals of the right femoral 
head.  

4.  Entitlement to an increased (compensable) rating for the 
service-connected fracture residuals of the left femoral head 
with minimal degenerative changes.  




REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from August 1973 to 
March 1978.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from a March 1996 decision of the RO.  

In May 1999, the veteran was scheduled for a hearing before a 
Member of the Board; however, he failed to report for the 
hearing.  



REMAND

The veteran contends, in essence, that his service-connected 
left and right hip disabilities are severe enough to warrant 
increased ratings.  

On a VA joints examination in October 1995, the veteran was 
reported to have a very large scar in the region of the 
anterolateral aspect of the hip that had some discomfort on 
palpation.  His right hip was reported to have significantly 
limited flexion to 90 degrees with no internal rotation 
possible and a limited external rotation of approximately 20 
degrees.  Abduction was reported to be to approximately 45 
degrees before he developed pain in the region of the hip.  
The veteran was reported to describe numbness in the region 
of the anterolateral thigh just distal to the scar, which was 
confirmed on examination.  An x-ray study was reported to 
reveal minimal degenerative changes of the bilateral hip 
joints.  The veteran was diagnosed with significant 
disability and limitation in range of motion of the right hip 
and significant heterotopic bone formation in the region of 
the iliac wing and hip joint.  The examiner noted that the 
veteran's previous medical records were not available and 
would be required for further assessment of his underlying 
condition.  

The veteran's claims for increased rating are well grounded 
in that they are not inherently implausible.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999).  VA therefore has a duty 
to assist him in developing the facts pertinent to his 
claims.  See 38 U.S.C.A. § 5107 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.159 (1998); Proscelle v. Derwinski, 2 Vet. App. 
629 (1992); Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  This 
is to ensure that the evaluation of a disability is a fully 
informed one.  Thus, because the claims folder was not 
available to the examiner for the most recent VA examination, 
additional development is necessary.  

Also, in DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court 
held that the examiner should determine whether the affected 
joint exhibits weakened movement, excess fatigability or 
incoordination.  These determinations are to be expressed in 
terms of additional range of motion lost due to any pain, 
weakened movement, excess fatigability or incoordination.  
Id.; See also 38 C.F.R. §§ 4.40, 4.45 (1998).  A VA 
examination should therefore be conducted to address the 
factors required by DeLuca, supra and 38 C.F.R. §§ 4.40, 4.45 
(1998).  

In addition, the rating schedule criteria for evaluating 
muscle injuries changed on July 7, 1997.  When the 
regulations concerning entitlement to a higher rating are 
changed during the course of an appeal, the veteran is 
entitled to the resolution of his appeal under the criteria 
which are most favorable to his claim.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Thus, in order to prevent any 
prejudice to the veteran, this claim must initially be 
considered by the RO under the provisions of the new rating 
criteria pertaining to muscle injuries prior to appellate 
review.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board also notes that, following the March 1996 decision 
by the RO and the timely submission of a Notice of 
Disagreement by the veteran, a statement of the case was not 
issued by the RO in regard to the issue of entitlement to a 
total rating based on individual unemployability due to 
service-connected disability.  When a notice of disagreement 
is timely filed, the agency of original jurisdiction must 
prepare a statement of the case, pursuant to 38 C.F.R. § 
19.29 (1998), unless the matter is resolved by granting the 
benefits sought on appeal or the Notice of Disagreement is 
withdrawn by the veteran or his representative.  38 C.F.R. § 
19.26 (1998).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all health 
care providers who have treated him for 
his service-connected bilateral hip 
disabilities since October 1995.  
Thereafter, the RO should obtain legible 
copies of all records from any identified 
treatment source not currently of record.  
Once obtained, all records must be 
associated with the claims folder.  

2.  The veteran should be scheduled for a 
special VA examination to determine the 
current severity of the service-connected 
left and right hip disabilities.  The 
claims folder should be made available to 
the examiner prior to the examination.  
All indicated tests must be performed, 
and the examination must include complete 
range of motion testing for the hips.  In 
addition to noting the range of motion, 
the examiner should indicate whether 
there is any pain, weakened movement, 
excess fatigability, or incoordination on 
movement, and whether there is likely to 
be additional range of motion loss of the 
hips due to any of the following: (1) 
pain on use, including flare-ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination.  
These determinations should be expressed 
in terms of the degree of additional 
range of motion loss.  The examiner 
should also portray the degree of 
additional range of motion loss due to 
pain on use or during flare-ups and 
comment on whether any impairment of the 
left or right femur results in a slight, 
moderate or marked hip disability.  The 
examiner should also specifically 
identify which of the muscle groups are 
affected by the veteran's service-
connected disabilities and comment on the 
severity of any muscle damage.  

3.  After completion of all requested 
development, the RO should review the 
veteran's claims.  This should include 
consideration of both the old and new 
rating criteria in regard to any muscle 
impairment pertaining to the rating of 
the service-connected hip disabilities.  
In addition, the RO should take all 
appropriate action with respect to the 
claim for a total rating based on 
individual unemployability due to 
service-connected.  If any action taken 
remains adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the 
case.  They should then be afforded a 
reasonable opportunity to respond 
thereto.

Thereafter, the claims folder should be returned to the Board 
for further appellate review.  No action is required of the 
veteran until he receives further notice.  

The purpose of this remand is to obtain additional 
information concerning the case.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the case.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  

